Reversing.
The grand jury of Rockcastle county returned an indictment against R.H. Miller and four others, accusing them of the crime of assenting to receiving deposits after having knowledge of the fact that the bank was *Page 727 
insolvent. R.H. Miller was convicted on a separate trial, and his punishment fixed at confinement in the penitentiary for two years. The petition for the change of venue, supported by two affidavits as required by section 1110, Ky. Statutes, was filed by him in support of the motion for a change of venue. The commonwealth's attorney filed a response traversing the petition and also affidavits of four individuals.
On the authority and for the reasons set forth in the opinion this day delivered in three other cases entitled R.H. Miller v. Commonwealth, 248 Ky. 717, ___ S.W.2d ___, the judgment herein is reversed for proceedings consistent with this opinion.